Citation Nr: 0504073	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  99-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive and 
restrictive pulmonary disease, to include a chronic 
disability manifested by shortness of breath due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1980 and from November 1990 to June 1991, including 
service in Southwest Asia during the Persian Gulf War.  He 
performed additional service in the Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied a claim for joint pain, 
fatigue, respiratory disorder, and memory loss due to an 
undiagnosed illness.  The veteran appealed only the denial of 
the claim for a respiratory disorder; as noted by the RO in a 
November 1999 letter to the veteran, the veteran did not 
appeal the denials of the other issues in a timely fashion.  
The Board also denied the claim in an October 2001 decision, 
which the veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).

In March 2002, the Court remanded the case to the Board for 
readjudication.  In October 2002, the Board undertook 
additional development of the evidence, under the authority 
of a regulation that was then in effect.  See 38 C.F.R. § 
19.9(a)(2) (2002).  However, after the pertinent regulation 
was invalidated in Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board 
remanded the case to the RO in September 2003 for additional 
development and for initial consideration of the evidence by 
the RO.  In December 2004, the veteran's representative 
submitted additional argument, and the case is now ready for 
further appellate review by the Board.


FINDINGS OF FACT

1.  The requisite assistance and notices owed to the veteran 
have been provided; all of the evidence needed for an 
equitable disposition of the claim has been obtained.

2.  The veteran served on active duty in the Southwest Asia 
theater of operations, from November 1990 to April 1991, 
during the Persian Gulf War.

3.  The veteran's reported nocturnal shortness of breath or 
hyperventilation has been attributed to known clinical 
diagnoses, including obstructive and restrictive lung defect, 
insomnia, panic disorder, and acute bronchitis.  The reported 
symptoms do not otherwise produce objective indications of 
chronic disability or manifestations that are compensable.

4.  The veteran's obstructive and restrictive lung defect are 
not related to the veteran's active service or to any 
incident therein.


CONCLUSION OF LAW

Obstructive and restrictive pulmonary disease, including a 
chronic disability manifested by shortness of breath, were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claim Assistance Act of 2000

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable AOJ decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In this case, the initial unfavorable decision was made in 
September 1997, that is, before the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claim informed 
him of the bases for the decision, what types of evidence 
would be needed, and how the evidence would be secured.  In 
June 1997, the RO sent the veteran a letter describing what 
types of evidence were needed regarding his claim and when he 
should submit such evidence.  Moreover, as the Court 
mentioned in Pelegrini, there is no error in the RO's not 
providing notice of the VCAA's requirements prior to the 
initial adjudication decision where such notice was not 
mandated at the time of the initial adjudication decision.  
Id., 18 Vet. App. at 120.  

The Board also concludes that any defect that may exist with 
regard to the timing of the VCAA notice to the veteran was 
harmless because of the extensive, thorough, and informative 
notices provided to him throughout the adjudication of this 
claim.  Even if there is defect in the content of the June 
1997 letter, the subsequent thorough notices of all matters 
required by the VCAA and its regulatory progeny have cured 
any such defect.  The RO sent the veteran a statement of the 
case (SOC) in November 1998 and supplemental statements of 
the case (SSOCs) in March 2001 and April 2004.  The RO also 
sent additional correspondence at various times, including in 
March 2001 and January 2004.  These documents discussed the 
evidence considered and the pertinent laws and regulations, 
including provisions of the VCAA and the reasons for the RO's 
decision.  There can be no harm to the veteran, as the VA has 
made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

Through discussions in correspondence, the rating decision, 
the SOC, and the SSOCs, the VA has informed the veteran of 
the evidence necessary to substantiate his claim.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  In addition, VA has 
obtained several examinations regarding this claim.  The 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.    

II.  Service connection for obstructive and restrictive 
pulmonary disease,
including chronic disability manifested by shortness of 
breath
due to undiagnosed illness.

The Board will now address the merits of the veteran's claim.

The veteran asserts that he has a chronic disability 
manifested by shortness of breath due to an undiagnosed 
illness as a result of his service in Southwest Asia between 
1990 and 1991.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (2004).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf war.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf war or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non- 
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98; see also Neumann v. West, 14 Vet. App. 12, 
22-23 (2000).  The Board notes that the Persian Gulf War 
illness provisions were recently amended to add certain 
diagnosed conditions involving medically unexplained chronic 
multisymptom illness defined by a cluster of signs and 
symptoms (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome), including any diagnosed illness 
that the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

In March 2002, the Court granted a joint motion (hereinafter 
"Joint Motion") filed by the parties (the VA Secretary and 
the veteran) in March 2002, and it remanded the case to the 
Board.  In essence, the Joint Motion directed the Board to 
discuss certain evidence and the reasons why the Board 
favored some evidence while rejecting other evidence.  In 
this regard, the Board notes that it has a duty to assess the 
weight and credibility of the evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Medical records from the veteran's first period of active 
duty and from his reserve service between his first and 
second periods of active duty do not contain any relevant 
pulmonary findings.  The only finding of interest is a 
positive test result for PPD (purified protein derivative) in 
July 1976.  However, follow-up chest X-rays and examinations 
were negative.  The veteran reported on an October 1977 
dental health questionnaire that he had previously been 
treated for tuberculosis.

Medical records from the veteran's second period of active 
duty include a May 1991 separation examination, which 
described his chest and lungs as normal.  A Southwest Asia 
Demobilization/ Redeployment Medical Evaluation, dated in May 
1991, does not show any relevant complaints, and shows that 
the veteran reported that he had no trouble sleeping.

Thus, the service medical records do not show any claimed 
respiratory condition.  However, as noted, the veteran 
contends that the condition was first manifested shortly 
after his second period of active duty.

The medical evidence after the veteran's second period of 
service includes Army National Guard (ANG) medical reports, 
and VA medical reports.  Overall, these reports show that the 
veteran repeatedly complained of shortness of breath or 
hyperventilation at night time, beginning shortly after 
separation from his second period of active service in 1991, 
including as noted on a November 1991 ANG medical history 
report; that report also noted a positive PPD test from 
November 1991 and continuing positive result from December 
1991.  

In February 1992, the veteran reported nocturnal shallow 
hyperventilation.  He had a positive test for PPD.  On X-ray, 
the lungs were clear, and the cardiovascular silhouette was 
normal.  The assessment was recent PPD converter and 
nocturnal shallow respiration, etiology unknown.  

On VA examination in April 1992, the veteran complained of 
coughing at night secondary to an itchy throat.  Examination 
showed that his lungs were clear.  The assessment was recent 
PPD converter, with a positive sputum culture for AFB (acid 
fast bacilli), and a notation that he was under evaluation 
for tuberculosis.  

In a July 1992 rating decision, the RO denied service 
connection for a claimed lung condition; the decision noted a 
diagnosis of PPD converter, no tuberculosis found.

A May 1994 ANG examination report noted a complaint of 
shortness of breath since returning from Desert Storm, with 
reference to ongoing VA treatment.  On examination in 
December 1994, the lungs and chest were normal, and no 
pertinent defects or diagnoses were noted.  

On psychiatric evaluation in April 1995, the veteran 
described some difficulties in his sleeping patterns.  It was 
noted that his sleeping disturbance was due to shortness of 
breath, which might be related to his PPD conversion some 
years ago.  it was noted that certain symptoms had triggered 
an evaluation for possible Desert Storm syndrome.

On a May 1995 Persian Gulf War examination, the veteran's 
lungs were clinically clear.  X-rays, scans, and tests were 
all within normal limits.  

In August 1995, the veteran complained of very brief, sharp 
chest pain, which was not associated with shortness of 
breath.  An EKG showed sinus arrhythmia, but a VA holter 
report found no significant cardiac abnormalities; sinus 
rhythm was normal, and there were no significant 
dysrhythmias.  

Other VA medical records from 1995 to 1999 generally show 
that the veteran's chest has been clear on examination 
(August 1995; March 1996; September 1997; January and August 
of 1998; and January, May, October and November of 1999).

The veteran's wife wrote in August 1997 that he started 
complaining of shortness of breath, especially in the 
evening, upon returning from the Middle East.  

In January 1998, the veteran had cough and cold for the past 
three weeks, which was diagnosed as bronchitis.  

On a private pulmonary function test in June 1998, spirometry 
found the veteran's FVC to be 80 percent of the predicted 
value; the FEV1/FVC measurement was 73 percent.  The 
interpretation was a minimal obstructive lung defect and a 
mild restrictive lung defect.  This was interpreted as an 
"insignificant response to bronchodilator." 

The veteran underwent a VA polysomnography examination in 
July 1998.  The sleep architecture showed normal sleep 
efficiency.  Respiratory monitoring detected no evidence of 
significant sleep-disordered breathing.  Cardiac monitoring 
showed sinus rhythm without evidence of arrhythmia.  There 
were no parasomnias.  The impression was primary snoring, 
with a notation that the short sleep latency may effect sleep 
deprivation with medication effects on other illnesses such 
as idiopathic hypersomnolence or narcolepsy.

On an August 1998 VA respiratory examination, the veteran 
complained of shortness of breath at night, associated with 
tachycardia.  On examination, the lungs were clear, with good 
and symmetrical ventilation. There were no heart 
abnormalities.  A chest X-ray was normal. The examiner 
remarked that pulmonary function tests showed a mild 
obstructive lung defect that was an "insignificant response 
to bronchodilator."  The diagnosis was mild obstructive and 
restrictive pulmonary disease.

In a June 1999 letter, a private doctor specializing in 
internal medicine and digestive diseases, Leonides B. 
Jaramillo, M.D., wrote that a June 1998 pulmonary function 
test showed normal readings.  He stated that the veteran had 
a mild case of bronchitis at the time of that June 1998 test, 
which thus explained the mild restrictive lung defect.  He 
concluded that the minimal obstructive lung defect was an 
acquired condition and very insignificant.

In an October 1999 letter, a private doctor, Victor M. 
Seralde, M.D., wrote that pulmonary function analysis showed 
mild restrictive lung defect.  He stated that the fact that 
chest X-rays from 1991 to 1995 showed no evidence of 
emphysema with symptoms of shortness of breath suggested that 
the mitral symptoms of shortness of breath were likely not 
related with emphysema.  He noted that veteran was not a 
smoker, but that advancing age and environmental pollution 
may result in mild obstructive lung disease.  However, the 
doctor indicated that with the negative chest-X-ray findings 
(initially and until 1995), such could not really explain the 
symptoms.  He concluded that this "will give the possibility 
of [the veteran's] symptoms be [sic.] categorized under the 
mysteries of undiagnosis [sic.] illnesses."  

In November 1999, the veteran submitted a substantive appeal 
along with various medical treatises and definitions of 
various respiratory illnesses.  Essentially, he reprised his 
contention that he does not suffer from any clinically 
diagnosed respiratory disorder, such as chronic obstructive 
pulmonary disease, chronic bronchitis, asthma, 
bronchiectasis, or tuberculosis.  

The only pulmonary complaint in the veteran's VA medical 
records from 1999 to 2003 was in September 2002.  Chest 
examination showed no rales, rhonchi, or wheezes.  A chest X-
ray showed no acute cardiopulmonary disease, although 
granulomatous calcifications were redemonstrated.  All other 
records from this time period show no pulmonary problems.  
However, he did have borderline cardiomegaly and 
echocardiographic correlation was suggested.  Also, in August 
2001, he reported tachycardia at night.  

At a hearing before the Board at the St. Petersburg RO in May 
2001, the veteran testified that he did not have any 
respiratory symptoms prior to his service in the Persian Gulf 
War.  He indicated that he served there with a personnel 
service company, but that he also performed hospital duties 
in an open air environment.  He first noticed shortness of 
breath about a month and a half after returning home from 
this service.  The shortness of breath was associated with 
fast heart palpitations and it occurred frequently.  He began 
reporting the symptoms to doctors in late 1991.  He indicated 
that he was now being treated for other conditions 
periodically, but not for shortness of breath; currently, he 
was having the symptoms once per week, and he described 
emotional and psychological effects as well as effects on his 
sleeping and efficiency.

Spirometry was within normal limits on January 2004 VA 
pulmonary function testing.  The FEV value was 88.4 percent, 
and the FEV1/FVC value was 84 percent.

On VA respiratory examination in January 2004, the veteran 
denied persistent cough, sputum production, wheezing, and 
significant ongoing rhinitis or sinus infections.  He 
reported exercising pretty much daily on a treadmill for 20 
minutes, although he developed some shortness of breath at 
the end of that period.  He reported doing this regularly 
without any difficulty to maintain his cardiopulmonary 
condition.  Current reported symptoms included feeling 
"oxygen hungry" two or three times per night, having to sit 
up on the side of the bed in a very anxious and angry state, 
and the need to catch his breath.  He described being a very 
light sleeper and being awakened by closing doors.  He 
reported low-grade snoring.  It was noted that a sleep study 
had identified no parasomnias, cardiac arrhythmia, or 
evidence of any sleep-disordered breathing.  There had been a 
finding of slightly shortened sleep latency, indicating some 
degree of sleep deprivation.  The examiner noted that there 
was documentation of restlessness and difficulty getting his 
air during the evening starting in 1992.  The examiner also 
noted that the veteran had a long-term history of positive 
protein derivative of tuberculin skin test dating back to his 
youth in the Philippines, for which he denied having had any 
prophylactic treatment.  There were no signs or symptoms of 
an active case of tuberculosis, and the most recent chest X-
ray was normal.  On examination, his chest was clear to 
auscultation and percussion, with normal diaphragmatic 
movement to percussion.  The examiner noted that pulmonary 
function studies essentially showed normal spirometry.  The 
examiner's assessment was that the veteran's symptoms of 
nocturnal oxygen hunger are not diagnosable by any specific 
respiratory diagnosis.  Brief studies did not reveal any 
obstructive apnea, and the clinical history was not 
suggestive of any cataplexy or narcolepsy.  The examiner 
indicated that the veteran did have some elements of what 
might be a panic disorder; he would wake up panicking, 
startled, anxious, and angry to some degree.  The examiner 
could not identify any directly reported symptoms of 
nocturnal difficulty during the veteran's active service; the 
first such symptoms of nocturnal difficulty breathing were in 
1992.  The examiner noted that tests were indicative of 
positive tuberculosis infection isolated somewhere in his 
body, with a prolonged history of this.  However, the chest 
X-ray was stable, and there was no evidence of any active 
tuberculosis infection at the present time that could explain 
his symptoms.  The examiner stated that at this point, he had 
not been able to make any ongoing respiratory diagnosis.  It 
was the examiner's feeling that that there was some degree of 
insomnia and possible panic disorder that might be provoking 
the veteran's nocturnal arousal; however, it appeared less 
likely than not that this was related to his military 
service.  

Upon a review of all of this medical and lay evidence, the 
Board concludes that service connection is not warranted for 
a respiratory condition that is claimed as due to undiagnosed 
illness based on service in the Persian Gulf War.  

The medical records since the veteran's Persian Gulf War duty 
do refer occasionally to complaints of shortness of breath 
and hyperventilation during the night.  The veteran's own 
testimony and a letter from his wife also corroborate that he 
has been experiencing shortness of breath at night.  
Moreover, these complaints first surfaced soon after 
separation from this last period of active service.

However, the presence of these symptoms alone is not 
sufficient to warrant service connection based on the laws 
pertaining to presumptive service connection for undiagnosed 
illness claims arising from Persian Gulf War service.  As 
required by the laws and regulations, these manifestations 
must be objectively verifiable and they must be present to a 
compensable degree of at least 10 percent or more.  38 C.F.R. 
§ 3.317(a).  For purposes of 38 C.F.R. § 3.317, the term 
"'objective indications of chronic disability' includes both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification."  

In this case, the clinically corroborated complaints of 
shortness of breath are few and far between.  Despite the 
veteran's testimony and statements (supported by his wife's 
letter) that he develops shortness of breath on a fairly 
frequent basis (at least two to three nights per week), it is 
interesting to note that the veteran's post-service medical 
records rarely mention these symptoms even though the veteran 
has been routinely receiving treatment for other conditions.  
The Board discerns the following respiratory complaints in 
the record, not all of which have technically involved 
nighttime hyperventilation: November 1991; February 1992; 
April 1992; May 1994; April 1995; May 1995; January 1998; 
August 1998; September 2002; and January 2004.   Given this 
sporadic nature of such complaints, it is difficult to 
conceive how the veteran's symptoms could possibly be 
objectively verifiable.  

As noted by the parties in the very Joint Motion that was the 
basis for the Court's 2002 remand of this case back to the 
Board, some conditions cannot be scheduled for examination 
during the very limited times of appearance or exacerbation.  
Joint Motion at 8; see Voerth v. West, 13 Vet. App. 117, 123 
(1999).  Unlike the fact pattern in Ardison v. Brown, 6 Vet. 
App. 405 (1994), there has been no suggestion there is such 
an "active" stage of the veteran's reported nighttime 
hyperventilation that it would be practical to schedule an 
examination in advance.  The Joint Motion suggested the 
possibility of an extended hospitalization solely for the 
purpose of hoping that the nighttime shortness of breath 
would be manifested.  Not only is this an impractical 
suggestion in terms of scheduling, but it also would deprive 
other veterans of resources necessary in today's system of 
veterans' health care.  The Board underscores that no 
objective examining physician has been able to independently 
verify any episode of nighttime hyperventilation, even though 
this case has been in adjudication since 1997.  Various 
reports have found respiratory defects, but none have 
observed the central symptom for which the veteran is seeking 
service connection: shortness of breath at night.  

In fact, the only available evidence of a sleep test, which 
was performed in July 1998 by the VA, show no significant 
sleep-disordered breathing whatsoever.  While this result is 
only from one night of testing, it cannot be easily 
discounted. 

Even assuming that there is sufficient objective evidence of 
chronic disability, the Board notes that it is not to a 
degree that would warrant a compensable rating under the 
applicable rating criteria.  The shortness of breath would be 
rated by analogy to such conditions as emphysema, asthma, and 
chronic obstructive pulmonary disease, and that those rating 
criteria involve specific pulmonary function test 
measurements.  As an example, the veteran's latest pulmonary 
function test from January 2004 includes an FEV1 measurement 
of 88.4 percent and an FEV1/FVC measurement of 84 percent.  
This would be insufficient to warrant a compensable rating of 
10 percent, even assuming that the results of the pulmonary 
function tests measured only the shortness of breath that is 
alleged to affect the veteran several nights per week and 
that is the subject of the instant case.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6600 (chronic bronchitis), 6602 
(bronchial asthma), 6603 (pulmonary emphysema), 6604 (chronic 
obstructive pulmonary disease) (2004); see also 38 C.F.R. 
§ 4.20 (2004) (rating unlisted conditions by analogy). 

The Board notes that a June 1998 private pulmonary function 
test measured the veteran's FVC as 80 percent and his 
FEV1/FVC as 73 percent.  However, these findings, which 
suggested a minimal obstructive lung defect and a mild 
restrictive lung defect were deemed an "insignificant 
response to bronchodilator."  Additionally, a private doctor 
(Dr. Jaramillo) wrote in June 1999 that the 1998 pulmonary 
function test results were normal and that an acute case of 
bronchitis at that time had produced the identified mild 
restrictive lung defect.  He also wrote that the minimal 
obstructive lung defect was an acquired condition and very 
insignificant.  Thus, these particular lung defects from the 
June 1998 test (obstructive and restrictive) were either 
accounted for by specific diagnoses (bronchitis) or deemed 
insignificant.

Ultimately, the Board notes that the veteran's reported 
shortness of breath does not appear to have resulted in any 
actual impairment of earning capacity.  See 38 C.F.R. § 4.10 
(2004) (regarding basis of disability evaluations).  The 
veteran states, including in his recent testimony before the 
Board, that he suffers from impairment in efficiency due to 
sleep disturbances brought about by shortness of breath 
several times per week.  He also described psychologic 
effects.  However, there is no objective evidence at all that 
any occasional shortness of breath at night has produced any 
functional impairment in the veteran's occupational, social, 
or even recreational functioning.  In that regard, the Board 
notes the veteran's statements on VA examination in 2004 that 
he uses a treadmill every day for 20 minutes and that this 
exercise did not result in cardiopulmonary effects.

The Board notes the 1999 letter from a private doctor (Dr. 
Victor Seralde), who wrote that the veteran's mild 
restrictive lung defect was not related to emphysema.  While 
the doctor indicated that advancing age and environmental 
pollution may result in mild obstructive lung disease, the 
lack of findings on chest X-rays until 1995 counseled against 
such a conclusion.  Thus, Dr. Seralde believed that the 
veteran's condition should possibly be categorized under the 
"mysteries of undiagnos[ed] illnesses."  However, this does 
not account for a recent conclusion that part of the 
veteran's last pulmonary function test findings (in 1998) 
were attributable to bronchitis and other factors.

The Board also finds very persuasive a recent VA examination.  
As suggested by the Joint Motion, the Board scheduled the 
veteran for an examination to assess the nature and etiology 
of any respiratory conditions.  The January 2004 VA 
examination found basically normal physical findings (chest 
examination, X-rays, spirometry).  Although the examiner 
could not render any respiratory diagnosis, he did identify 
two possible reasons for the veteran's "nocturnal oxygen 
hunger": insomnia and panic disorder.  The examiner found it 
unlikely that either of these conditions was due to the 
veteran's military service.  Thus, the January 2004 VA 
examination identified potential diagnoses underlying the 
veteran's nighttime shortness of breath, none of which is 
related to service.  Ultimately, the 2004 VA examination is 
the most thorough, comprehensive, and detailed medical 
evidence of record.  The examiner reviewed all the available 
evidence; he considered all possibilities; and he concluded 
that there were two possible explanations for the veteran's 
nocturnal breathing problems, none of which was related to 
service.  

In December 2004, the veteran's representative submitted a 
brief, arguing that the January 2004 VA examination was 
inadequate in several respects and that in other respects it 
was favorable to the veteran's claim.  First, the examination 
report is very thorough and contains an extensive discussion 
of the veteran's history.  Although the veteran's 
representative contends that the examiner did not consider 
evidence of respiratory symptoms from December 1991, the 
examination report did consider numerous other reports that 
were prepared almost contemporaneously.  Second, the 2004 VA 
examination did present several possible explanations for the 
veteran's respiratory condition.  Third, the examination 
specifically commented that the possible explanations were 
less likely than not related to the veteran's active service.  
Moreover, as discussed above, the veteran's claim is weakened 
not only by the January 2004 VA examination report 
conclusions but also by the lack of sufficient chronicity and 
severity to warrant application of presumptive service 
connection principles under 38 C.F.R. § 3.317.

In its prior decision from 2001, the Board also concluded 
that the veteran's claimed respiratory condition could be 
attributed to several known diagnoses, including obstructive 
and restrictive lung defects.  As amplified in today's 
decision, the record shows that there are several possible 
explanations for the veteran's various respiratory complaints 
and findings since returning from the Persian Gulf War, 
including bronchitis on one occasion in 1998, insomnia, and 
panic disorder.  The veteran has been examined at times in 
the mid-1990s for possible Desert Storm syndrome or Persian 
Gulf War syndrome, and a private doctor placed the veteran's 
condition within the rubric of undiagnosed illnesses in 1999.  
However, there is vastly more evidence linking any claimed 
breathing problems to non-service-related diagnosed 
illnesses.  Also, as noted above, even if there is a 
component of an undiagnosable condition here, the veteran's 
claim is hampered by a paucity of objective indications of 
chronic disability and by a lack of evidence of actual 
impairment that would warrant a compensable rating of at 
least 10 percent.  

The Board has considered the veteran's many pages of written 
argument, and his testimony, submitted in support of his 
argument that there are no, or minimal, findings of a 
diagnosed lung disorder, and that service connection for an 
undiagnosed illness is therefore warranted.  However, as 
previously stated in the Board's 2001 decision and in this 
decision, the Board has determined that he has diagnosed 
conditions and that there are insufficient objective 
indications of shortness of breath to warrant the conclusion 
that he has a chronic undiagnosed illness.  Furthermore, the 
veteran's opinions and the lay statement from his wife are 
beyond their expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board has also considered the articles submitted by the 
veteran in support of his argument that he does not have the 
symptoms commonly associated with chronic obstructive 
pulmonary disease, such that his shortness of breath must be 
due to an undiagnosed illness.  However, these articles do 
not outweigh the medical evidence, which indicates that the 
veteran has obstructive and restrictive pulmonary disease.  
Nor do these articles address the other bases for the Board's 
conclusion.  This evidence includes many medical reports 
which were based on physical examination and/or laboratory 
testing.  These articles are thus insufficient to warrant 
service connection for undiagnosed illness manifested by 
shortness of breath.

In sum, there is insufficient objective evidence to support a 
conclusion that the veteran has an undiagnosed illness 
involving shortness of breath.  The preponderance of the 
evidence shows that the veteran does not have a chronic 
disability involving shortness of breath due to an 
undiagnosed illness.  The veteran's claim of entitlement to 
service connection for shortness of breath as chronic 
disability resulting from an undiagnosed illness must be 
denied.

The Board further finds that service connection for mild 
obstructive and restrictive pulmonary disease is not 
warranted on a direct basis.  This disorder was not shown 
during service, and the first objective evidence of this 
disorder is found in the June 1998 pulmonary function tests.  
This is approximately seven years after separation from 
service, and there is no competent medical evidence relating 
this condition to service.  As there is no medical or other 
competent evidence of a causal connection between the 
veteran's mild obstructive and restrictive pulmonary disease 
and his service, the Board must conclude that the 
preponderance of the evidence is against this claim.  Hence, 
service connection for obstructive and restrictive pulmonary 
disease on a direct basis is denied.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine.  However, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 C.F.R. § 3.102 (2004).


ORDER

Service connection for obstructive and restrictive pulmonary 
disease, to include a chronic disability manifested by 
shortness of breath due to an undiagnosed illness, is denied.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


